DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
(A) The embodiment encompassing claims 1-16 and 17-18;
(B) The embodiment encompassing claims 19-36 and 37-38;
(C) The embodiment encompassing claims 39-44 and 45-50;
(D) The embodiment encompassing claims 51-55 and 56-57;
(E) The embodiment encompassing claims 58-59 and 60. 
The species are independent or distinct because as claimed: A differs from B by comprising a step of “a reinitializing of the annealing evolution, a reversal of the annealing evolution from the first point in time at which the at least characteristic was determined, or a continuing of the annealing evolution from the first point in time at which the at least characteristic was determined” (see Figs.4, 12A-12B, Par.[0041], [0091], [0095], [0144]); C differs from A-B by comprising a step of “modifying the annealing of the first qubit of the first pair of qubits based at least on part on the determined state of the second qubit of the first pair of qubits” (see Figs.20-21, Par.[0050], [0180]-[0183], [0193]); A differs from D by comprising step of “a continuing of the annealing evolution from the first point in time at which the at least characteristic was determined” (see Figs.5-6, 12A-12B, Par.[0041], [0103], [0107], [0144]); E differs from all other species by comprising “analyze a set of statistics of the set of samples S(s) at the point s with respect to the qubit q ; determine a function Fq(s) that represents an average value of the qubit q at the point s; for each pair of qubits q, q', analyze a set of statistics of the set of samples S(s) at the point s with respect to a product q- q' of the pair of qubits q, q'; determine a function             
                
                    
                        G
                    
                    
                        q
                    
                    
                        q
                        '
                    
                
            
         (s) that represents an average value of the (dot?) product q- q' at the point s; analyze a function Fq and the function             
                
                    
                        G
                    
                    
                        q
                    
                    
                        q
                        '
                    
                
            
        ” (see Par.[0116]-[0128]). In addition, these species do not overlap in a scope and are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) The inventions have acquired a separate status in the art due to their recognized divergent
Subject matter (for example, the distinct species features differences are not necessarily intrinsically linked);
(b) The inventions require a different field of search in view of the features differences between species (for example, searching different electronic resources, or employing different search queries);
(c) The prior art applicable to one invention may not likely be applicable to another invention (for
example, the different claims associated to the distinct species are not the same);
(d) The inventions are likely to raise different non-prior art issues under 35
U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818